 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JAYAKRISHNAN K. NAIR, et al,                      CASE NO. C19-577 MJP

11                                 Plaintiffs,                ORDER DENYING EX PARTE
                                                              TRO
12                 v.

13          RICHARD SYMMES, et al.,

14                                 Defendants.

15
            This matter comes before the Court on Plaintiffs’ ex parte motion for a temporary
16
     restraining order. (Dkt. No. 2.) Having reviewed the motion and the remaining record, the
17
     Court DENIES the motion. However, if service is perfected, the Court will entertain a renewed
18
     motion for a temporary restraining order.
19
            The clerk is ordered to provide copies of this order to all counsel.
20
            Dated October 3, 2019.
21

22

23
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
24


     ORDER DENYING EX PARTE TRO - 1
